Case 2:19-cv-04004-GEKP Document1 Filed 07/24/19 Page 1 of 6

ane 1 RECEIVE
USOC CLERK, CHARLESTON, g¢

IN THE UNITED STATES DISTRICT COURT 2015 JUL 24 AM Io: 58
FOR THE DISTRICT OF SOUTH CAROLINA

 

Joseph Elliott Porter

 

 

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached" in the space and attach an additional
page with the full list of names.)

-against-
AHP Settlement Trust

 

 

 

(Write the full name of cach defendant who is
being sued. If the names af all the defendants
cannot fil in the space above, please write ‘see
attached” in the space and attach an additional
page with the full list of names.)

 

 

Complaint for a Civil Case

Case No,
(to be filled in by the Clerk’s Office)

 

Jury Trial: Yes O No
(check ane}
Case 2:19-cv-04004-GEKP Document1 Filed 07/24/19 Page 2 of 6

L The Parties to This Complaint

A.

The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if necded.

Joseph Elliott Porter

 

 

Name
Street Address 3932 Horseshoe RDN #UNT 1C
City and County Little River Horry County

 

State and Zip Code South Carolina 29566

 

Telephone Number _ 843.331.7950
The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether (he defendant is an individual, a government agency, an organization, or
a corporation, For an individual defendant, include the person's job or title (if
known). Attach additional pages if needed.

Defendant No. 1

Name AHP Sattlement Trust

Job or Title
(if known)

Street Address

 

 

300 &. LancasterAve. Ste. 201

 

Wynnewood Montgomery County
PA, 19096

City and County

State and Zip Code

Telephone Number (215) 887-0200
Defendant No. 2

 

 

Naine

Job or Title
{if known)

Strect Address
City and County
Stale and Zip Code
Telephone Number
Defendant No. 3

 

 

 

 

 

Name

 
Il,

Case 2:19-cv-04004-GEKP Document1 Filed 07/24/19 Page 3 of 6

Job or Title

 

(if known)

Street Address

 

 

City and County
State and Zip Code

 

Telephone Number

 

Defendant No. 4

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power), Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. In a diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

O Federal question O Diversity of citizenship
Fill out the paragraphs in this section that apply to this case.

A, If the Basis for Jurisdiction Is 4 Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

 
Case 2:19-cv-04004-GEKP Document1 Filed 07/24/19 Page 4 of 6

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)

a,

If the plaintiff is an individual

Joseph Elliott Porter

The plaintiff, (name) is a citizen of

the State of (name) __ South Carolina

 

If the plaintiff is a corporation

The plaintiff, (name) , is incorporated
under the laws of the State of (name) ,
and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

2. The Defendant{s)

a.

If the defendant is an individual

The defendant, (name) , is a citizen of
the State of (name) . Or isa citizen of
(foreign nation)

 

If the defendant is a corporation

 

 

The defendant, (name) AHP Settlement Trust is
incorporated under the laws of the State of (name)

Pennsylvania , and has its principal place of
business in the State of (name) Pennsylvania . Oris

 

incorporated under the laws of (foreign nation)
, and has its principal place of

 

business in fname)

 

(if more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)
Case 2:19-cv-04004-GEKP Document1 Filed 07/24/19 Page 5 of 6

ITT.

IV.

The Amount in Controversy

Ladi

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

$498,079.59

 

 

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that cach plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that invalvement or conduct. If more than one claim is asserted, number cach claim
and write a short and plain statement of each claim in a separate paragraph. Attach

additional pages if needed.
| was appointed Power of Attorney by a claimant with the AHP Settlement Trust that

detailed disbursement based on my efforts to obtain a setilement that did occur. The Trust
failed to disburse in accordance with the terms of that POA and in addition incorrectly
reviewed the claimant's 2002 qualifying echocardiogram thus the settlement was calculated

on Matrix B instead of Matrix A, a significant amount.

Relicf

State bricfly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to

actual or punitive money damages.
The damages are twofold, the POA amount of $25,047.59 and the Matrix A amount for

~ initial 2002 claim, $473,032, a total of $498,079.59

 
Case 2:19-cv-04004-GEKP Document1 Filed 07/24/19 Page 6 of 6

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

1 agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk's Office may result in the dismissal of my case.

Date of signing: 4 | a4 , 2019
Signature of Plaintiff ( 5

Printed Name of Plaintiff __ (oskph Elliott Porter

B. For Attorneys

Date of signing: , 20

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address
Telephone Number
F-mail Address

 

 

 

 
